DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory A. Nelson (r/n 30577) on 09/10/2021.

Please replace the text of the claims with the following: 

An air castable Fe-based stainless steel alloy comprising in weight % based on the total weight of the alloy: 
18-22% Cr 
15-22% Ni 
3.25-6% Al
0.5-5% Mn 
1.05-3.5% W 
3.05-5% Cu 
0-2% Si 
1-2.5% Nb 
0.3-0.6% C 
<0.1% N
balance Fe 
wherein, Cu + W + Si = 4.1-10.5%, and the alloy provides an oxidation resistance of -2< mass change <+2 mg/cm2 after 300 one hour cycles at 950°C in 10% water vapor.

The alloy of claim 1, further comprising 0-2% Ta.

The alloy of claim 2, wherein Ta + Nb < 4.0%.

The alloy of claim 2, wherein Ta/Nb = 0-0.75.

The alloy of claim 1, further comprising 0.1-5.0% Co.

The alloy of claim 1, wherein the alloy is non-magnetic and free of alpha or delta ferrite phases, and does not form a thermal or strain induced martensite phase.

The alloy of claim 1, wherein the Cu/W ratio is 0.87-1.67.

The alloy of claim 1, wherein Nb/C is from 2-5.

(Cancelled)

The alloy of claim 1, wherein Cr/Al is 4.7-6.77.

The alloy of claim 1, wherein the Cr/(Al+Si) ratio is 2.25-6.15.

The alloy of claim 1, wherein the alloy provides an oxidation resistance of -0.5< mass change <+2 mg/cm2 after 400 one hour cycles at 900°C in 10% water vapor.

The alloy of claim 1, wherein the alloy provides creep rupture resistance of 863 hours at 950°C, 35 MPa and 469 hours at 1050°C, 10 MPa.

The alloy of claim 1, wherein the alloy provides a yield strength of 41.6 Ksi and tensile strength of 84.1 Ksi at room temperature.

The alloy of claim 1, wherein the alloy provides an elongation of 11.1% at room temperature and 39% at 1000°C.

Reasons for Allowance
Claims 1-8 and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record do not teach or suggest a stainless steel alloy having a chemical composition and oxidation resistance property as claimed in combination. In consideration of the evidence provided in Applicant’s disclosure as well as the remarks and declaration filed 07/12/2021, the instant claims are seen to be allowable over the closest prior art cited in the action dated 02/10/2021 of Muralidharan et al. (US 2012/0301347) and Maziasz et al. (US 2003/0084967), and corresponding issued patents US 8431072 and US 7255755, respectively. Particularly, Fig. 18 and Table 1 of the instant disclosure provide that steel alloy compositions with W and Cu contents falling outside of the claimed ranges and within the W and Cu ranges of Muralidharan and Maziasz fail to exhibit the oxidation resistance property of the amended claim 1. The Examiner agrees that the evidence of record shows the instant stainless steel alloy to be unexpected and nonobvious from Muralidharan and Maziasz. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736